DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 May 2022 has been entered.

Reasons For Allowance
The arguments presented in the applicant’s remarks as well as those discussed in the most recent interview, both dated 3 May 2022, are persuasive. Specifically, the limitation of “defining opacity values […] based on sparsity quantum of data […] wherein sparsity quantum of data comprises a quantity of data with null or zero values out of a total values present” combined with the other limitations presents a non-obvious method of performing meta-analysis of data containing more than 3 dimensions. The prior art of Sarkar teaches the “conversion of a multi-dimensional dataset into a three-dimensional cascaded plane architecture” while the other prior arts cited teach a multitude of data interpolation and visualization algorithms. However, while the interpolation and visualization algorithms have been combined with multi-dimensional data, and conversely there has been meta-analysis of data containing more than three dimensions, the sorts of analysis where null or zero data is considered have typically been difficult to visualize and thus extract useful information from. Thus, the combination presented by the instant claims allows for the analysis of multi-dimensional null or zero data in such a way that is a considerable improvement over other methods at the time of filing which do not incorporate the interpolation and visualization algorithms and dimensional reduction methods claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163    

/William B Partridge/Primary Examiner, Art Unit 2183